Name: Commission Regulation (EEC) No 510/83 of 3 March 1983 amending Regulation (EEC) No 3172/82 fixing the buying-in prices for hindquarters of beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 3 . 83 Official Journal of the European Communities No L 57/9 COMMISSION REGULATION (EEC) No 510/83 of 3 March 1983 amending Regulation (EEC) No 3172/82 fixing the buying-in prices for hindquarters of beef the definitions of the qualities admitted cover meat from female animals ; whereas, in order to ensure equality of conditions of access to intervention in the Community, it should be specified that only meat from male animals may be bought in for intervention storage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) thereof, Whereas Articles 2 and 6 of Commission Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector (2), as last amended by Regulation (EEC) No 2771 /82 (3),. specify the terms on which beef and veal sector products may be bought in for intervention storage ; Whereas Commission Regulation (EEC) No 3172/82 (4) fixed with effect from 6 December 1982 the buying-in prices for hindquarters of beef meeting the requirements set out in the abovementioned Regu ­ lation (EEC) No 2226/78 ; Whereas the quality standards of the adult bovine animals producing the type of meat that may be bought in for intervention storage are the subject of national provisions ; whereas in Italy and in Greece HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 3172/82 : 'Only meat from male animals may be bought in for intervention storage in accordance with the provisions referred to above .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . H OJ No L 261 , 29 . 9 . 1978 , p. S. (3) OJ No L 292, 16 . 10 . 1982, p . 14 . O OJ No L 332, 27 . 11 . 1982, p . 19 .